          Case 1:20-cv-00091-SPW Document 7 Filed 05/03/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  EUGENE ALLEN LINWOOD,JR.,
                                                     CV 20-91-BLG-SPW
                        Petitioner,

  vs.                                                 ORDER ADOPTING
                                                      MAGISTRATE'S FINDINGS
 DEPARTMENT OF CORRECTIONS;                           AND RECOMMENDATIONS
 PROBATION AND PAROLE;
  YELLOWSTONE COUNTY
 DETENTION CENTER; and
 SHERIFF LINDER,

                        Respondents.


        The United States Magistrate Judge filed Findings and Recommendations on

pro se petitioner Eugene Allen Linwood, Jr.'s Amended Petition seeking habeas

corpus relief. (Doc. 5). The Magistrate recommended that the petition be denied

because Linwood failed to make a substantial showing that he was deprived of a

constitutional right. (Doc.6 at 7).

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days ofthe filing ofthe Magistrate's Findings and

Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate's Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

                                            1
Case 1:20-cv-00091-SPW Document 7 Filed 05/03/21 Page 2 of 2
